 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     THOMAS A. O’LEARY,                                )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:18-cv-2150-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     SMITH’S FOOD AND DRUG CENTERS,                    )
 7   INC.,                                             )
                                                       )
 8                         Defendant.
 9
10          Pending before the Court is the Report and Recommendation (“R&R”) of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 17), which states that Plaintiff’s Motion to Amend
12   Complaint, (ECF No. 14), should be granted and the case remanded to State Court. Also
13   pending before the Court is Plaintiff’s Motion to Remand to State Court, (ECF No. 6), to which
14   Defendant filed a Response, (ECF No. 8), and Plaintiff filed a Reply, (ECF No. 11).
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
21   is not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
 1          Here, no party filed an objection to Judge Ferenbach’s R&R, and the deadline to do so
 2   has passed. (See Min. Order, ECF No. 17) (setting a March 11, 2019 deadline for objections).
 3   Further, Plaintiff’s Motion to Remand seeks the same relief provided by Judge Ferenbach’s
 4   R&R.
 5          Accordingly,
 6          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 17), is
 7   ADOPTED in full.
 8          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand to State Court, (ECF
 9   No. 6), is DENIED as moot.
10          IT IS FURTHER ORDERED that this case is REMANDED to the Eighth Judicial
11   District Court of Clark County, Nevada.
12          The Clerk of Court is instructed to close the case.
13
14                      14 day of March, 2019.
            DATED this ____
15
16                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
17                                                 United States District Court
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
